Citation Nr: 0307157	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-01 092	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by nausea, to include as due to an undiagnosed illness.

(The issues of entitlement to service connection for 
disorders manifested by dizziness/lightheadedness, muscle 
aches, and polyarthritis rheumatica (claimed as a disorder 
manifested by joint pain), to include as due to an 
undiagnosed illness, will be the subject of a later 
decision.)       


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to March 
1984 and from October 1990 to July 1991.  He had additional 
National Guard service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 1995 and 
July 1998 by the Nashville, Tennessee and St. Petersburg, 
Florida, Regional Offices (ROs) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  
Prior to the issuance of the November 1995 statement of the 
case (SOC), the veteran's claim was transferred to the St. 
Petersburg, Florida RO.  In November 2000, the Board remanded 
the case to the St. Petersburg, Florida RO for additional 
development.  

Following development, in an October 2002 decision, the Board 
denied entitlement to service connection for bilateral 
hernias and disabilities manifested by shortness of breath 
and fatigue and by lymphadenopathy, to include as due to an 
undiagnosed illness.  At that time, the Board pursued 
additional development, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  Following receipt of the requested 
evidence, the Board gave notice of the development as 
required by Rule of Practice 903 and provided 60 days for the 
veteran to respond.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  The case now 
is before the Board for further appellate consideration.

Except for the issue of entitlement to service connection for 
a disorder manifested by nausea, to include as due to an 
undiagnosed illness, the remaining issues are the subject of 
additional development pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2).  After completion of the development, the Board 
will give notice of the development as required by 38 C.F.R. 
§ 20.903.  Following notice of development and review of any 
response to that notice, the Board will prepare a separate 
decision addressing the issues of service connection for 
disorders manifested by dizziness/lightheadedness, muscle 
aches, and polyarthritis rheumatica (claimed as a disorder 
manifested by joint pain), to include as due to an 
undiagnosed illness.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran has a disability manifested by nausea related to 
service.


CONCLUSION OF LAW

Claimed disability manifested by nausea was neither incurred 
in or aggravated by service, nor may it be presumed to be due 
to an undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) and the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) were enacted and 
became effective.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (now 
codified at 38 U.S.C.A. §§ 1117, 1118 (West 2002)).  The VCAA 
became effective on November 9, 2000.  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on the VA in 
developing claims.  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

In contrast, the VEBEA, in pertinent part, expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service connected.  Although, these changes became effective 
March 1, 2002, they do not modify the law with respect to the 
veteran's claim.  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) 
(codified at 38 U.S.C.A. §§ 1117, 1118).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claim pertaining to nausea have been properly developed as 
service, National Guard, and VA medical records, and VA 
examination reports dated in October 1991, October 1994, 
March 1995, April, May and December 1997, January 1998 and 
January 2003 have been associated with the claims file.  

Given the discussion of the St. Petersburg RO's efforts to 
comply with the Board's 2000 remand in the October 2002 
decision, the Board finds that the St. Petersburg RO had 
substantially complied with the Board's November 2000 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In 
January 2003, VA notified the veteran that a VA examination 
would be scheduled pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  After completion of the development, 
in March 2003 the Board gave notice to the veteran and his 
representative of the development and time to respond as 
required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002)).  The veteran's representative provided additional 
argument indicating that the January 2003 examination was 
inadequate.  Given the absence of a disability manifested by 
nausea on VA examination in January 2003, the Board finds 
that another examination is unwarranted for the claim 
addressed in this decision.

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service, 
National Guard, and VA treatment reports and VA examination 
reports, which evaluate the status of the veteran's health, 
are adequate for determining whether service connection is 
warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by various informational letters including the 
rating decisions, the Board remand, the November 1995 
statement of the case (SOC), the December 1998 and April 2002 
supplemental statements of the case (SSOCs), the May 2001 
VCAA letter, and the letters issued pursuant to development 
under 38 C.F.R. § 19.9(a), as VA advised the veteran of the 
notice and duty to assist provisions of the VCAA and informed 
him what VA would do, what the veteran should do and what 
must be demonstrated to establish service connection. 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection for the issue addressed in 
this decision, even though the ROs may have initially denied 
the veteran's claim as not well grounded.  This is so because 
VA specifically notified him of the requirements needed for 
entitlement to service connection in the various rating 
decisions, an SOC and the SSOCs and discussed his claim on 
the merits.  The RO notified the appellant that for service 
connection there must be evidence of a current disability, 
evidence of a disease or injury due to service, and evidence 
of a link between the disability and service.  Moreover, all 
of the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA, his procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2002); see also 66 Fed. Reg. 56,614-15 (Oct. 3, 
2001) (extending the presumptive period to December 31, 2006 
and now codified at 38 C.F.R. § 3.317(a)(1)(i) (2002)).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia from November 1990 
to June 1991, making him a Persian Gulf veteran.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

Based upon the evidence of record, the Board finds 
entitlement to service connection for a disability manifested 
by nausea, to include as due to an undiagnosed illness, is 
not warranted.  The veteran has no current medical diagnosis 
of any disability manifested by nausea, to include as due to 
an undiagnosed illness.  Nausea is a symptom, not a diagnosed 
disorder.  Thus, for this condition, the veteran fails to 
satisfy the first element of a claim, that is, a current 
disability, and his claim for service connection fails.  See 
Boyer, 210 F.3d at 1353.

In regard to the veteran's claim for service connection for 
an undiagnosed illness manifested by nausea, the veteran 
reported at various times that that symptom began soon after 
his Persian Gulf service.

The record does not contain objective evidence that the 
veteran suffers from any disability manifested by nausea on a 
chronic or recurrent basis; that is, the record does not 
contain either "signs," in the medical sense of objective 
evidence perceptible to an examining physician, or other, 
non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).  Further, the 
evidence does not demonstrate that the reported nausea-like 
symptoms have manifest to a degree of 10 percent or more 
after service separation.  38 C.F.R. 
§ 3.317(a)(1)(i).  The veteran did not complain of nausea at 
the VA examinations performed in October 1991, October 1994, 
April 1997, May 1997, or December 1998.  At a March 1995 VA 
hematologic disorders-lymphatic examination, the veteran 
complained of nausea but the examiner made no clinical 
findings regarding that symptom.  At a contemporaneous VA 
cranial nerves examination, the veteran reported that nausea 
was not associated with his headaches.  At the December 1997 
VA neurological disorders and Persian Gulf War examinations, 
the veteran complained of some nausea with headaches but no 
vomiting.  Impression from the Persian Gulf War examination 
included normal adult male, chronic tension/cluster 
headaches, and minimal hemorrhoids.  The December 1997 VA 
neurological disorders examiner, in the medical history 
portion of the report, reiterated the veteran's contention 
that his nausea was associated with his headache disorder.  
At a January 2003 VA examination, the veteran specifically 
denied any nausea associated with any of his symptomatology.  

At most, the veteran's nausea has been associated with a 
known clinical diagnosis (headaches), for which the veteran 
is already service connected due to an undiagnosed illness.  
38 C.F.R. § 3.317(a)(1)(ii).  Service connection for a 
separate disorder manifested by nausea is not warranted on a 
direct basis because there is no competent medical evidence 
showing that he currently has a distinct disability 
manifested by nausea linked to service.  There is no 
objective medical evidence of complaints of, or treatment 
for, a disorder manifested by nausea in the service medical 
records for either period of service.  Although the December 
1997 VA neurological disorders examiner reported that the 
veteran's nausea was a symptom of the veteran's headache 
disorder, he did not opine that it was a separate and 
distinct disorder related to service, as opposed to a symptom 
of an already service-connected disorder.  There is no 
objective medical evidence of treatment for a separate and 
distinct disorder manifested by nausea.  

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as a lay person, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, the veteran's 
statements do not establish the required evidence needed, and 
the claim must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).


ORDER

Service connection for a disability manifested by nausea, to 
include as due to an undiagnosed illness, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

